Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Orgain (US Patent 5188611).
Regarding claim 1, Utterberg teaches (annotated Utterberg Figs 1-2) a needle protective sheath (30), comprising: 
a top wall (annotated Fig 1); 
a bottom wall that lies in a plane (Fig 2, 46); and 
a pair of side walls joining the top wall and the bottom wall (Fig 1, 32; also see Fig 3 showing two side walls, with the top wall removed), wherein 
the top wall and the bottom wall define a front opening (Fig 1, 34) and a rear opening (annotated Figs 1-2; where 10 and 20 come out from; see Fig 3, 60) at opposite ends of the needle protective sheath, 
a finger shield (36) extends from the top wall at the front opening, 
the finger shield is attached to the top wall by a hinge portion (annotated Fig 2, left most 38 is a flex line, which is interpreted to have the same function as a 'hinge'), 
the finger shield is constructed to rotate about the hinge portion, 

Utterberg does not teach the needle protective sheath further includes a locking mechanism that is configured and arranged to permanently secure the finger shield in the closed position once the finger shield has been rotated to the closed position, the locking mechanism comprising a hook located at the front opening and a hook-engaging opening passing through the finger shield, the hook extending forward from the bottom wall and having a distal end that is turned relative to the plane in which the bottom wall lies and the hook-engaging opening being spaced a distance along the finger shield from the hinge portion to bring the hook-engaging opening into registry with the hook, for the hook to extend through the hook-engaging opening, when the finger shield is rotated into the closed position.
Orgain teaches (Figs 11-12) a locking mechanism for a needle protective sheath comprising hook engaging openings (58) on the needle sheath and hooks (56) that lie on a bottom plane (Col 8 lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg with a locking mechanism comprising a hook and a hook engaging opening as taught by Orgain. Doing so would provide a locking mechanism that would further ensure the needle protective sheath secures the needle when the device is not in use. With this modification, Utterberg will have a hook on the bottom plane, and a hook engaging opening on a top plane similar to Orgain, which will then provide Utterberg with a locking mechanism that is configured and arranged to permanently secure the finger shield in the closed position once the finger shield has been 

    PNG
    media_image1.png
    339
    571
    media_image1.png
    Greyscale

Utterberg Annotated Figure 1

    PNG
    media_image2.png
    289
    567
    media_image2.png
    Greyscale

Utterberg Annotated Figure 2


    PNG
    media_image3.png
    391
    584
    media_image3.png
    Greyscale

Orgain Annotated Figure 12

    PNG
    media_image4.png
    365
    557
    media_image4.png
    Greyscale

Utterberg Annotated Figure 1.2

    PNG
    media_image5.png
    272
    295
    media_image5.png
    Greyscale

Utterberg Annotated Figure 8


Orgain (fig 25-27) teaches a needle protective sheath with a hook (98) is disposed on each wall of the pair of side walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg such that a hook is disposed on each pair of side walls as taught by Orgain. Doing so would provide another locking mechanism to further secure the needle protective sheath in the closed position. 
Regarding claim 11, Regarding claim 1, Utterberg teaches (annotated Utterberg Figs 1-2) a cannulation device, comprising: 
a needle protective sheath (30), including 
a top wall (annotated Fig 1); 
a bottom wall that lies in a plane (Fig 2, 46); and 
a pair of side walls joining the top wall and the bottom wall (Fig 1, 32; also see Fig 3 showing two side walls, with the top wall removed), wherein 
the top wall and the bottom wall define a front opening (Fig 1, 34) and a rear opening (annotated Figs 1-2; where 10 and 20 come out from; see Fig 3, 60) at opposite ends of the needle protective sheath, 
a finger shield (36) extends from the top wall at the front opening, 
the finger shield is attached to the top wall by a hinge portion (annotated Fig 2, left most 38 is a flex line, which is interpreted to have the same function as a 'hinge'), 
the finger shield is constructed to rotate about the hinge portion, 

a needle (12) connected to a tube (14, 20), the tube passing through the front opening and the rear opening when the finger shield is in the open position (see fig 1 in the open position tube 14, 20 passes through both openings), and the needle (12) being contained within the needle protective sheath (30) when the finger shield is in the closed position (see Fig 5).
Utterberg does not teach the needle protective sheath further includes a locking mechanism that is configured and arranged to permanently secure the finger shield in the closed position once the finger shield has been rotated to the closed position, the locking mechanism comprising a hook located at the front opening and a hook-engaging opening passing through the finger shield, the hook extending forward from the bottom wall and having a distal end that is turned relative to the plane in which the bottom wall lies and the hook-engaging opening being spaced a distance along the finger shield from the hinge portion to bring the hook-engaging opening into registry with the hook, for the hook to extend through the hook-engaging opening, when the finger shield is rotated into the closed position.
Orgain teaches (Figs 11-12) a locking mechanism for a needle protective sheath comprising hook engaging openings (58) on the needle sheath and hooks (56) that lie on a bottom plane (Col 8 lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle protective sheath of Utterberg with a locking mechanism comprising a hook and a hook engaging opening as taught by Orgain. Doing so would provide a locking mechanism that would further ensure the needle protective sheath 
Regarding claim 17, the combination of Utterberg and Orgain teaches all elements of the claim mentioned above. The combination does not teach the cannulation device wherein a further hook is disposed on each wall of the pair of side walls. 
Orgain (fig 25-27) teaches a needle protective sheath with a hook (98) is disposed on each wall of the pair of side walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg such that a hook is disposed on each pair of side walls as taught by Orgain. Doing so would provide another locking mechanism to further secure the needle protective sheath in the closed position. 
Regarding claim 21, the combination of Utterberg and Orgain teaches all elements of the claim mentioned above. The combination further teaches the needle protective sheath 
Regarding claim 22, the combination of Utterberg and Orgain teaches all elements of the claim mentioned above. The combination further teaches the cannulation device wherein the distal end of the hook is turned downward relative to the plane in which the bottom wall lies (See Orgain Fig 12, hooks 56 are turned downward relative to the bottom wall).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg (US Patent 7591804) in view of Orgain (US Patent 5188611) as applied to claims 1 and 11 above, and further in view of Utterberg (US Patent 5772638).
Regarding claim 2, the combination Utterberg (‘804) and Orgain teaches all elements of the claim mentioned above. The combination does not teach the needle protective sheath wherein each side wall has a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening. 
Utterberg (‘638) teaches a needle protective sheath (10) wherein each side wall has a slot (26) extending from the front opening (where 14 extends from) to a point displaced from the rear opening (30, where 12 extends from), each slot being constructed to receive a wing (20) extending from a hub of a butterfly needle (16) as the needle is retracted into the needle protective sheath through the front opening.
Utterberg (‘804) teaches that needles with wings may be used with the needle sheath, however, Utterberg (‘804) also teaches that the sheath 30 may become bulky with larger winged needles (Col 7 lines 46-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg (‘804) to incorporate a slot extending from the front opening to a point displaced from the rear 
Regarding Claim 12, the combination Utterberg (‘804) and Orgain teaches all elements of the claim mentioned above. The combination does not teach the cannulation device wherein each side wall has a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening. 
Utterberg (‘638) teaches a needle protective sheath (10) wherein each side wall has a slot (26) extending from the front opening (where 14 extends from) to a point displaced from the rear opening (30, where 12 extends from), each slot being constructed to receive a wing (20) extending from a hub of a butterfly needle (16) as the needle is retracted into the needle protective sheath through the front opening.
Utterberg (‘804) teaches that needles with wings may be used with the needle sheath, however, Utterberg (‘804) also teaches that the sheath 30 may become bulky with larger winged needles (Col 7 lines 46-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side walls of Utterberg (‘804) to incorporate a slot extending from the front opening to a point displaced from the rear opening, each slot being constructed to receive a wing extending from a hub of a butterfly needle as the needle is retracted into the needle protective sheath through the front opening as taught by Utterberg (‘638). Doing so would allow for a less bulky needle sheath while still allowing for needles with wings. 
Response to Arguments
Applicant’s arguments filed 11/15/2021 with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection  relies on new interpretations based on the newly added limitation “the locking mechanism comprising a hook located at the front opening and a hook-engaging opening passing through the finger shield, the hook extending forward from the bottom wall and having a distal end that is turned relative to the plane in which the bottom wall lies and the hook-engaging opening being spaced a distance along the finger shield from the hinge portion to bring the hook-engaging opening into registry with the hook, for the hook to extend through the hook-engaging opening, when the finger shield is rotated into the closed position”. 
Applicant’s arguments regarding the support for claims 7 and 17 in provisional application US 61/759666 are found to be persuasive. 
The claim objections of 8/16/2021 are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783